Justice PLEICONES.
I concur in the judgment for the defendants, but write separately because I would decide the case on the ground that Bodman lacks standing. Bodman asserts that both taxpayer and “public importance” standing entitle him to maintain this declaratory judgment action challenging the constitutionality of certain tax statutes. While we permit generalized taxpayer standing when an individual seeks equitable relief, e.g., Myers *76v. Patterson, 315 S.C. 248, 433 S.E.2d 841 (1993), Bodman does not seek an injunction but rather requests we strike down numerous statutory provisions. Accordingly, he lacks taxpayer standing. ATC S., Inc. v. Charleston Cty., 380 S.C. 191, 669 S.E.2d 337 (2008).
Bodman also asserts standing under our state-created “public importance” exception. In my opinion, this narrow exception to standing cannot be invoked by a taxpayer, challenging taxing statutes, who cannot meet the taxpayer standing threshold. “Public importance” standing should be invoked only where the challenge cannot be otherwise raised, and should not be used to evade the application of other well-established standards. Cf. Sloan v. Dep’t of Transp., 379 S.C. 160, 666 S.E.2d 236 (2008) (Pleicones, J., dissenting); Sloan v. Dep’t of Transp., 365 S.C. 299, 618 S.E.2d 876 (2005).
I concur in the decision to award judgment to the defendants on the basis that Bodman lacks standing.